  Case 20-30208               Doc 83         Filed 04/13/21 Entered 04/13/21 15:49:54                               Desc Main
                                               Document Page 1 of 3

     FILED & JUDGMENT ENTERED
            Steven T. Salata


                April 13 2021


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                                  _____________________________
                                                                                                           J. Craig Whitley
                                                                                                    United States Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION
IN RE:
                                                                     CASE NO. 20-30208
CALVIN RAY KENNEDY a/k/a                                             CHAPTER 11
C. RAY KENNEDY and
CYNTHIA M. KENNEDY,

                               Debtors.


                                                             ORDER

          THIS CAUSE, coming on to be heard and being heard before J. Craig Whitley, United

States Bankruptcy Judge for the Western District of North Carolina, upon the Motions (1) To

Enjoin Use of Cash Collateral, et al. (doc #32)(hereinafter “Motion”) of Wilmington Savings Fund

Society, FSB, d/b/a Christiana Trust, not in its individual capacity but solely as Owner Trustee of

Residential Credit Opportunities Trust II, (hereinafter “Wilmington Savings”) and Notice of

Hearing and Response of Debtors to Motions, et al. (doc #34)(hereinafter “Response”) being heard

on March 9, 2021;

          It appearing to the Court that the Motion of Wilmington Savings was properly served on

all parties including those parties as noted on the Debtors’ mailing matrix and that only the Debtors

filed a Response thereto;




\\CLT-FILE\ushare\Bankruptcy\PHH\Kennedy, Calvin\Order re Motion to Enjoin Use of Cash Collateral 3-9-21 hrg.docx
  Case 20-30208               Doc 83         Filed 04/13/21 Entered 04/13/21 15:49:54                               Desc Main
                                               Document Page 2 of 3



          It further appearing to the Court that James H. Henderson appeared for and on behalf of

the Debtors, that William Walt Pettit appeared for and on behalf of Wilmington Savings, and that

Shelley K. Abel, Bankruptcy Administrator, appeared; and

          It further appearing to the Court that the March 1, 2021 phone payment was returned by

the bank with the notation “unable to locate”, that the Debtors should be required to remit the

March 1, 2021 payment within ten (10) days from the date of this Order by forwarding a check to

Wilmington Savings and that the Debtors should remit the regular monthly payment of principal,

interest and escrow amount in the total amount of $28,291.84 each to Wilmington Savings on or

before April 1, 2021 and May 1, 2021; and

          It further appearing to the Court that the Debtors should be authorized to use the cash

collateral of Wilmington Savings provided they timely remit the payments referenced hereinabove,

that the Motion should be continued to April 27, 2021 to allow the Debtors sufficient time to obtain

approval of their Disclosure Statement and confirmation of their Plan and that the entry of this

Order does not prejudice or alter the Debtors’ rights to contest any of the factual statements or

legal conclusions in the Motion or waive any defenses as set forth in their Response.

          NOW, THEREFORE, IT HEREWITH IS ORDERED, ADJUDGED AND

DECREED as follows:

          1.        That the Debtors be and they are herewith order to forward a check to Wilmington

Savings for the March 1, 2021 payment in the sum of $28,291.84 within ten (10) days from the

date of the entry of this Order;

          2.        That the Debtors are authorized and directed to remit regular monthly payments in

the sum of $28,291.84 each to Wilmington Savings on or before April 1, 2021 and May 1, 2021;

          3.        That the Motion and the Response be and the same herewith are continued to

Tuesday, April 27, 2021 at 9:30 a.m. at the U.S. Courthouse, 401 West Trade Street, Charlotte, North

Carolina for further hearing;
\\CLT-FILE\ushare\Bankruptcy\PHH\Kennedy, Calvin\Order re Motion to Enjoin Use of Cash Collateral 3-9-21 hrg.docx
  Case 20-30208               Doc 83         Filed 04/13/21 Entered 04/13/21 15:49:54                               Desc Main
                                               Document Page 3 of 3



          4.        That the Debtors are authorized to use cash collateral of Wilmington Savings provided

that they timely remit the payments noted hereinabove to Wilmington Savings; and

          5.        That the entry of this Order does not prejudice or alter the Debtors’ rights to contest

any of the factual statements or legal conclusions set forth in the Motion or waive any defenses as set

forth in their Response.



 This Order has been signed electronically. The Judge’s                                     United States Bankruptcy Court
 signature and Court’s Seal appear at the top of the
 Order.




\\CLT-FILE\ushare\Bankruptcy\PHH\Kennedy, Calvin\Order re Motion to Enjoin Use of Cash Collateral 3-9-21 hrg.docx
